Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to claims 1, 12, and 21 of “causing a display, by at least one display device, of a graphical user interface comprising a graphical depiction of an initial hand of the simulated Class III card game including playing cards associated with the potential wild spots; receiving, over the data network and from a device of the plurality of devices, data associated with a selection, made by the player at that device and based on the graphical depiction of the initial hand of the simulated Class III card game including playing cards associated with the potential wild spots, of up to all of the playing cards in the initial hand of the simulated Class III card game; designating, by the at least one processor, a potential wild spot associated with any selected playing card as a wild spot and marking, by the at least one processor, any designated wild spots on the first bingo card; marking, by the at least one processor, corresponding second bingo card spots on the second bingo card based on any designated wild spots; and discarding, by the at least one processor, any unselected playing cards from the initial hand of the simulated Class III card game and causing a display, by the at least one display device, of a first updated graphical user interface comprising a first updated graphical depiction of any remaining playing cards of the simulated Class III card game;” in combination with the remainder of the limitations of the claims is sufficient to integrate the recited abstract idea into a practical application in the examiner’s opinion.
Specifically examiner agrees with applicant’s arguments on pages 14 and 15 of applicant’s arguments that a graphical interface for a class II gaming machine where the actual card selections made by the user are used by the game and not ignored by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715